LINDE, J.
Defendant appealed convictions of unauthorized use of a vehicle, ORS 164.135, and theft in the first degree, ORS 164.055, which rested on evidence to which defendant stipulated after the trial court denied his motion to suppress the evidence. Defendant assigned as errors the admission of evidence seized under two search warrants, the second of which was based on evidence gained under an initial warrant to seize another vehicle on probable cause to believe that it was unlawfully registered contrary to former ORS 481.130 (repealed by Or Laws 1983, ch 338, § 978), punishable as a Class C traffic infraction with a maximum fine of $100. The Court of Appeals affirmed defendant’s convictions. State v. Weist, 79 Or App 435, 720 P2d 753 (1986).
In State v. Weist, 302 Or 370, 730 P2d 26 (1986), also decided today, we have held that the warrant for the initial seizure and search of the first vehicle was validly issued. Defendant has raised no additional issues concerning the second search that led to the seizure of the evidence in this case beyond the asserted illegality of the seizure of the first vehicle. For the reasons stated in State v. Weist, supra, the decisions of the circuit court and the Court of Appeals are affirmed.